Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, figures 1-4, claims 1-16 in the reply filed on 05/20/2022 is acknowledged.  The traversal is on the ground(s) that “While the election requirement points toward differences in the various containers, this ignores the focus of the claims on a generic container with specifically set forth security features which are similar between the two embodiments. Additionally, the election requirement fails to set out why this would be a serious burden on the examiner if the restriction is not required.” This is not found persuasive because, as stated in the restriction requirement, applicant must submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case, which the applicant has not provided. Further the Office already established that Species A includes specific features to the holding portions of the lid, specific features of the utensil, specific features of a hinge and other features of the lid such as internal ribs, as well as specific features related to the membrane such as what appears to be opening features that different from all of the features of Species B. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the tamper-proof closure means”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nutricia (WO2014084721) in view of Ishii (20030124471).
Nutricia discloses:
1. A container (figs 1-2) for infant formula food (capable of performing the above intended use), comprising: (a) a cover for closing the container (4 capable of performing the above intended use); (c) a gas-tight membrane seal inside the container for sealing a food content of the container prior to use (11 capable of performing the above intended use, gas tight as on page 8: 20-25).  The Office notes that the primary reference does not disclose two codes.  Ishii discloses the concept of including one code on an exterior container and another code on an interior seal layer (17 and 7) and based on the above concept it is well within the skill of one ordinary skill in the art to apply the above codes to the container as well as centrally on top of the seal closer to an edge of opening (so that the code can be most easily accessed when opening the cover) to provide (b) an outer scannable code provided on the container so as to be scannable from the outside and (d) an inner scannable code provided on the gas-tight membrane seal so as to be only scannable after opening the container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nutricia in view of Ishii (by providing two codes in the above manner) in order to provide product information related to the device before and after the point of opening, sale, etc.

The Combined Reference further discloses:
2. The container according to claim 1, wherein the gas-tight membrane seal comprises a tear strip configured to be torn along a tear path and to leave a part of the membrane seal in the container (Nutricia 21 capable of performing the above intended use).

3. The container according to claim 1, wherein the gas-tight membrane seal comprises a plastic, metal or plastics-metal foil.  The Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material to any of the above to provide desired strength, flexibility, tear-ability, etc.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

5. The container according to claim 1, wherein the gas-tight membrane seal is attached to the container by ultrasonic welding.  The claim is treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  

6. The container according to claim 1, wherein the gas-tight membrane seal is attached to the container by induction sealing.  The claim is treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  

7. The container according to claim 1, wherein the gas-tight membrane seal has a surface area of at least 50 square centimetres.  With respect to the above, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

8. The container according to claim 7, wherein the gas-tight membrane seal has a surface area of at least 100 square centimetres.  With respect to the above, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

9. The container according to claim 1, wherein the inner scannable code is located on the outer side of the membrane seal facing away from the container content (the code is placed in the manner as described above in claim 1).

10. The container according to claim 2, wherein the inner scannable code is placed on the gas-tight membrane seal outside of the tear path (the code is placed in the manner as described above in claim 1).

11. The container according to claim 10, wherein the inner scannable code is placed on the gas-tight membrane seal on a side of the tear path opposite a container edge (the code is placed in the manner as described above in claim 1).

12. The container according to claim 1, wherein the inner scannable code is a laser marked visible code on the gas-tight membrane seal.  With respect to the above, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

13. The container according to claim 1, wherein the outer scannable code is a laser marked visible code on the outer surface of the container.  With respect to the above, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

14. The container according to claim 1, wherein the inner scannable code and outer scannable code are associated with each other (the above are “associated” in that they are located within the same device).

15. The container according to claim 1, wherein the inner scannable code and/or the outer scannable code is a QR code.  The Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a bar code for a QR code as replacing one for another is known in order provide desired information and the information in a desired manner such as by a convenient reader device.

16. The container according to claim 1, wherein the outer scannable code is scannable without breaking part of the tamper-proof closure means (see 112 rejection above; nevertheless, the secondary reference shows a code separated from a closure means in fig 1).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of MARCHESANO (20170323588).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by MARCHESANO: a tamper-proof closure for closing the container which cannot be opened without permanently breaking a part of the closure (16 capable of performing the above intended use as the device cannot be opened without breaking 16).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of MARCHESANO (by proving the above means around the cover and a portion of the container) in order to seal the device while altering the user of any opening so that the user is not harmed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D PERREAULT/               Primary Examiner, Art Unit 3735